DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-07-2022.
Applicant’s election without traverse of the method of claims 1-8m 19 and 20 in the reply filed on 03-07-2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (US 20120214318) in view of LaVoie (US 20120009802).
Fukazawa is directed towards methods for depositing dielectric (insulating) films for semiconductor applications that can comprise Si, C, O and N via ALD [0004], the method comprising: 
exposing a substrate surface to a silicon precursor to form an adsorbed film; and exposing the adsorbed film to a reactant and repeating those steps [0009].  It teaches using silicon precursors that read upon applicant’s claimed silicon precursor, such as the fifth example in [0024]: X3Si(NRR’), so n=3, wherein R and R’ can be can be an alkyl with 2-4 carbon atoms, wherein X can be a halide, such as Br or I, which has no Si-C bonds (claims 2-4)  [0023-0024].
Fukazawa teaches that the reactant gas is chosen based upon the desired composition of the film, with N2, NH3, NxHY etc exemplified for supplying nitrogen [0027].  Fukazawa does not specifically teach using an alcohol-amine as the reactant.
LaVoie is also directed towards depositing dielectric films for semiconductor applications via ALD that can comprise Si C O and N by providing a silicon precursor gas and reactant/dopant gases chosen to provide the desired composition of those elements in the deposited film [0002-0004].  For supplying nitrogen to the deposited film it, like Fukazawa, teaches using N2, NH3(ammonia), hydrazine (N2H4) etc, however, it further teaches using alcohol-amines as an alternative reactant/dopant source [0178], such as ethanolamine, which has 2 carbons (claims 5-7) [0006].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an ethanol-amine as the reactant of Fuzukawa, since it was a known alternative reactant for such ALD deposited films to supply nitrogen and doing so would produce no more than predictable results.
Regarding the requirement that the exposure to the silicon precursor produces halogen terminations and the exposure to the alcohol-amine produces -OH terminations, 
Fuzukawa in view of LaVoie uses the same chemicals as applicant in a similar ALD process to deposit similar films it is expected that the same claimed terminations would occur. Additionally, the office does not have the time and resources necessary to produce and characterize the materials produced in this process, so it is assumed that similar materials processed by the same methods will produce the same terminations.  If that is not the case, there may be an enablement issue until the claims are amended to show why the properties are different(claims 1 and 19).
Claims 8 and 20: Fuzukawa teaches repeating the deposition cycles until a predetermined desired film thickness is obtained [0057].
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712